J. S55024/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                                            :
                    v.                      :
                                            :
THOMAS W. OLICK                             :
                                            :
                          Appellant         :     No. 367 EDA 2016

                    Appeal from the Order January 22, 2016
             In the Court of Common Pleas of Northampton County
              Criminal Division at No(s): CP-48-SA-0000311-2015

BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                        FILED AUGUST 04, 2016

        Appellant, Thomas W. Olick, appeals pro se from the Order entered in

the Northampton County Court of Common Pleas on January 22, 2016,

denying his “Motion in Opposition to the Piling on of Fees.” We quash.

        On November 5, 2015, Magisterial District Judge Grifo convicted

Appellant of one count of Harassment1 and sentenced Appellant to pay $354

in costs and fines. On November 12, 2015, Appellant filed, in the Court of

Common Pleas of Northampton County, a Notice of Appeal from Summary

Criminal Conviction and a Petition to Proceed In Forma Pauperis. The trial

court granted Appellant’s In Forma Pauperis Petition that day.



*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. 2709(a)(1).
J. S55024/16


      On December 30, 2015, the trial court entered an order indicating that

it received a Notice of Withdrawal of Appeal,2 and ordering that the appeal is

withdrawn.     On January 4, 2016, the trial court entered another order

reiterating that the Appellant had withdrawn the appeal and that the

sentence issued by the Magisterial District Judge remains in full force and

effect.

      On January 5, 2016, notwithstanding that Appellant had withdrawn his

appeal to the Court of Common Pleas, he filed a “Motion and Brief in

Opposition to the Piling on of Fees.”     The trial court held a hearing on

Appellant’s Motion on January 15, 2016, and on January 22, 2016, it denied

Appellant’s Motion.   In its January 22, 2016 Order, the trial court stated

that, “[Appellant] is required to pay the amount of $384.003 as a result of

his summary conviction [ ], and the subsequent appeal and withdrawal of

the summary appeal [ ].        [Appellant] shall comply with the payment

agreement, requiring payments of $25.00 per month, which [Appellant]

executed on December 28, 2015.”       Trial Ct. Order, 1/22/16.   This appeal

followed.


2
  Appellant’s Notice of Withdrawal of Appeal does not appear on the trial
court docket.
3
  This amount is $30 more than Appellant’s Judgment of Sentence. The
Commonwealth explained that there is a “$30 difference between the
magistrate fees and the actual costs [the Court of Common Pleas]
assessed[,] . . . even though [Appellant withdrew] the appeal.” N.T.,
1/15/16, at 5-7.



                                    -2-
J. S55024/16


      As a prefatory matter, we consider whether we have jurisdiction over

this appeal, and conclude we do not. Appellant filed his “Motion and Brief in

Opposition to the Piling on of Fees” after he withdrew his appeal to the Court

of Common Pleas. By withdrawing his appeal, Appellant divested the Court

of Common Pleas of jurisdiction to adjudicate matters arising from his

summary conviction, including the financial aspect of his Judgment of

Sentence. Accordingly, the trial court was without the authority to consider

Appellant’s Motion, and the order entered on January 22, 2016, is a nullity.

See Bancorp Group, Inc. v. Pirgos, Inc., 744 A.2d 791, 792 (Pa. Super.

2000) (stating action taken by a court without jurisdiction is a nullity).

      Because the Court of Common Pleas lacked the authority to enter the

January 22, 2016 Order, rendering it a legal nullity, there is no order on the

docket   from    which    Appellant   could   appeal   to   this   Court.    See

Commonwealth v. Garcia, 43 A.3d 470, 478 (Pa. 2012); 42 Pa.C.S. § 742.

We, therefore, quash this appeal. See Garcia, 43 A.3d at 478.

      Appeal quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/4/2016




                                      -3-
J. S55024/16




               -4-